                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

Marshal where the record revealed that the lack of timely service “was certainly not due to [the
plaintiff's] neglect” because “[h]e conscientiously took numerous steps to ensure that the
defendants would be served”).

      Therefore, it is Plaintiff’s burden to provide sufficient information to enable the U.S.
Marshal to serve defendant Rivas. Plaintiff has not done so, despite being notified of the defective
service when he was served with a copy of the unexecuted process return in May 2019. He has not
requested an extension of time to serve defendant Rivas or taken any other steps to address or
remedy this service defect. Accordingly, the Court ORDERS Plaintiff to show cause in writing by
January 9, 2020, why this Court should not recommend that this action be dismissed without
prejudice for failure to make timely service under Rule 4(m).




CV-90 (12/02)                            CIVIL MINUTES-GENERAL                Initials of Deputy Clerk: nb
                                                                                           Page 2 of 2
